Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Claims 14 and 19 have been amended solely to provide antecedent basis, and claim 15 has been cancelled as all limitations of claim 15 were previously included in claim 12.

In the claims

14. (Currently Amended) The sensor module of claim 12, wherein the suspension assembly further comprises: the cap, wherein the cap encloses a first end of the outer housing; and the force distribution plate, wherein the force distribution plate is in contact with the sensor.  

15. (Cancelled)

19. (Currently Amended) The suspension assembly of claim 16 further comprising: the cap, wherein the cap encloses a first end of the outer housing; and 5the force distribution plate, wherein the force distribution is in contact with the shock-sensitive device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
11/10/2021



/D. ANDREWS/Primary Examiner, Art Unit 3672